Order entered May 16, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-01033-CR

                     ADDISON DOUGLAS MAYS, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-84413-2019

                                      ORDER

       Before the Court is the State’s May 10, 2022 motion to extend time to file its

brief. We GRANT the motion and ORDER the brief received with the motion

filed as of the date of this order.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE